Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.

Response to Amendment
Applicant’s amendments filled on 9/3/2021 to claims 1,3-7,9-14, and 21-27 are acknowledged by the examiner.
Claims 1,3-7,9-14, and 21-27 are pending in the current action.

Response to Arguments
Amendments made to independent claims 1 and 21 have overcome the current 102 rejection, the rejections are therefore withdrawn. Independent claims 1 and 21 are now in condition for allowance. Independent claim 13 remains in condition for allowance. 

Allowable Subject Matter
Claims 1,3-7,9-14, and 21-27 as presented in the claims filed 9/3/2021 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art fails to discloses the invention of claim 1. The closest prior art of record is Lee (US 2004/0049205 A1). Lee, alone or in combination, is silent on the elongated core having a first end and a second end, the first end of the elongated core defining a receptacle configured to receive a portion of the intraosseous needle, the elongated core operable to be rotated with the intraosseous needle at an insertion site, and where a length of the elongated core extending from the first end of the elongated core to the second end of the elongated core is greater than a width of the elongated core extending from a first side of the elongated core to a second side of the elongated core in combination with the other claimed limitations. Simply put, the elongated core is now further defined structurally as having a first and second end with the first end of the elongated core being further defined in regards to its location relative to the device when in use; and additionally, positively defining where the length and width of the core are and further positively claiming that the length of the core is greater than the width of the core. 
Claims 3-7 and 9-12 are allowed due to dependency on allowed claim 1.

Claims 13 and 14 are allowed because 13 was rewritten into independent form incorporating all of the limitations of the base claim (claim 1 of the previous office action) while also overcoming the previous rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the previous Office action mailed 9/15/2020. Furthermore, claim 13 and 14 are allowable because the closest prior art of record (Lee; US 2004/0049205 A1) fails to disclose the incorporation of the device further comprising a spinner operable to releasably attach the intraosseous device to the first end of the coupler assembly. 
Claim 14 is allowed due to its dependency from claim 13.

Claim 21 is similarly allowed as previously described in claim 1 above because the closest prior art fails to discloses the invention of claim 21. The closest prior art of record is Lee (US 2004/0049205 A1). Lee, alone or in combination, is silent on the elongated core having a first end and a second end, the first end of the elongated core defining a receptacle configured to receive a portion of the intraosseous needle, the elongated core operable to be rotated with the intraosseous needle at an insertion site, and where a length of the elongated core extending from the first end of the elongated core to the second end of the elongated core is greater than a width of the elongated core extending from a first side of the elongated core to a second side of the elongated core in combination with the other claimed limitations. Simply put, the elongated core is now further defined structurally as having a first and second end with the first end of the elongated core being further defined in regards to its location relative to the device when in use; and additionally, positively defining where the length and width of the core are and further positively claiming that the length of the core is greater than the width of the core. 
Claims 22-27 are allowed due to dependency on allowed claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         
/KERI J NELSON/               Primary Examiner, Art Unit 3786